DAUKSCH, Judge.
This is an appeal from a final judgment of dissolution of marriage.
Using a procedure this court has previously approved in Gardner v. Gardner, 452 So.2d 981 (Fla. 5th DCA 1984), the trial court ordered the parties to resolve their differences over property distribution by requiring the husband to compose two lists of properties and then submit the lists to the wife for her to choose which she would have the court award to her. The husband failed to present the two lists so, under the court’s requirement the wife had to present the two lists. She presented the lists, the husband chose one and later, before judgment was rendered, the wife discovered she had mistakenly left out certain properties. Under the judge’s scheme this meant the one who did not draw up the lists got the property. Because of the mistake, the wife was short-changed. This resulted in unfairness and an inequitable division of the properties. As was said in Gardner, the trial court should maintain supervision and control over the division of property in order to avoid inequity. That was not done so we reverse that portion of the judgment which concerns property distribution and remand this cause to the trial court for a complete and equitable division of the property giving to each party what the court determines in its discretion to be fair and equitable. In all other respects the judgment is affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
UPCHURCH, J., concurs.
SHARP, J., concurring in part with opinion.